[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION OF DEFENDANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
On December 6, 1991  this court granted the defendant Commissioner Motion for Extension of Time to file the briefs in this to January 21, 1992. The undersigned has been informed that the last portion of the transcript was mailed to counsel for the Commissioner on January 15, 1992. Simultaneous briefs were to have been filed by the parties on January 21, 1992. In view of the mailing of the transcript on January 15, 1992, the Commissioner's Motion for extension is granted and it is ordered the parties file simultaneous briefs in this matter on or before January 30, 1992.
ARTHUR H. HEALEY STATE TRIAL REFEREE